Exhibit 10.3

 

MANAGEMENT AGREEMENT

STERLING FINANCIAL

INVESTMENT GROUP, INC., STERLING

FINANCIAL GROUP OF COMPANIES AND

VFINANCE INVESTMENTS, INC.

THIS MANAGEMENT AGREEMENT is dated as of January 10, 2006, by and among Sterling
Financial Investment Group, Inc. (“SFIG”), a Florida corporation, Sterling
Financial Group of Companies, Inc., a Delaware corporation (the “Corporation”),
and vFinance Investments, Inc. (“VF”).

Whereas, the Corporation and VF have entered into an Asset Purchase Agreement
(the “Purchase Agreement”) as of the date hereof, pursuant to which VF will
acquire certain assets from the Corporation and/or SFIG;

Whereas, prior to final transfer of the assets, including customer accounts, in
accordance with the terms of the Purchase Agreement, and the closing of the
transactions contemplated by Purchase Agreement, the parties wish to facilitate
the management of the Business, as such term is defined in the Purchase
Agreement, and all of the independent contractors and foreign associates (the
“Foreign Contractors”) of SFIG set forth in Schedule 8.3(i) of the Purchase
Agreement by registering one or more principals (the “Principals”) of VF as
principals of SFIG; and

Whereas, such Principals will provide risk management of, and operational and
back office support for, the assets and Business to be transferred to VF
pursuant to the Purchase Agreement;

Now, therefore, in consideration of the mutual covenants and agreements
contained herein, the parties hereby agree to the following:

Section 1.         Management of the Business Located in the Branch Offices.
Subject to the terms and conditions of this Agreement and in reliance on the
representations and warranties contained herein, the Corporation hereby appoints
the Principals to provide risk management of and operational and back office
support for the branch offices of SFIG including all such branch offices
designated as Offices of Supervisory Jurisdiction (OSJ) registered with the
National Association of Securities Dealers, Inc. (the “NASD”) and with any
applicable state and federal authorities (the “Agencies”), which are included in
Schedule 8.3(i) of the Purchase Agreement (the “Branch Offices”). In addition,
the Principals will assist SFIG with the supervision of SFIG’s registered
representatives in accordance with the applicable rules and regulations of the
Securities and Exchange Commission (the “SEC”), the NASD, the Agencies, and the
policies and procedures of SFIG. However, the Principals shall not be deemed
supervisors for regulatory purposes of SFIG’s designated CEO and designated
Chief Compliance Officer or any of SFIG’s registered representatives (the
“Registered Representatives”) listed in Schedule 8.3(i) of the Purchase
Agreement. Although SFIG shall provide the Principals with SFIG’s Written

 

 


--------------------------------------------------------------------------------



 

 

Supervisory Procedures. SFIG shall retain ultimate responsibility to take all
actions it deems appropriate to supervise pursuant to all applicable rules and
regulations, the operations and activities of the Branch Offices. Specifically,
for regulatory compliance purposes, SFIG shall continue to have regulatory
supervision over the Principals, the Registered Representatives and its other
employees, in order to ensure compliance with the applicable rules and
regulations of the SEC, the NASD and the Agencies.

Section 2.          Duties, Obligations and Responsibilities of SFIG. Subject to
the Principals being duly registered as General Securities Principals with the
NASD and pursuant to the applicable rules and regulations of the SEC, the
Agencies, the NASD, and subject to the terms and conditions of the clearing
agreements with Fortis, National Financial Securities, and Legent supporting the
Business (the “Clearing Agreements”) SFIG hereby agrees to:

 

a.

Continue to supervise the Registered Representatives in compliance with its
WSP’s and act as an Agent at the Branch Offices in connection with the execution
of orders for the purchase, or sale of securities for customers of SFIG, in
accordance with Clearing Agreements;

 

b.

Cooperate with the Principals in managing the risk, operations and back office
of the Business, the Branch Offices, and the Foreign Contractors, including
entering into underwriting agreements, sales agency agreements and selling
agreements with issuers, underwriters and/or sponsors of various securities and
investments on its own initiative or at the request of the Principals; provided
that SFIG approves, in its sole discretion, SFIG’s participation in the
distribution, or placement of such securities, or investments.

 

c.

Continue to maintain SFIG’s errors and omissions insurance policy currently in
effect for the term of this Agreement.      

 

d.

Maintain all the deposits required by the Clearing Agreements including the
$1,000,000 deposit with Fortis. However, the $1,000,000 deposit with Fortis may
be reduced to $800,000 during the term of this Agreement if no overnight
securities positions are being held by SFIG.

 

e.

Maintain the required regulatory net capital as required by the SEC and the
NASD, subject to the obligations of VF pursuant to Section 3 (c).

 

f.

Be responsible to pay all Claims (as defined in Section 9 hereof) resulting from
acts or omissions prior to the date of this Agreement and shall indemnify the
Corporation and VF from any liability relating thereto in accordance with
Section 9(b) hereof.

Section 3.          Duties, Obligations and Responsibilities of the VF. VF
hereby agrees to:

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

 

a.

Manage the risk of the Business and the Foreign Contractors diligently and in
good faith, consistent with past management practices of SFIG, monitor the
execution of SFIG’s customer orders for the purchase and sale of securities
exclusively through SFIG, and subject to Section 1 hereof, assist SFIG with the
supervision of SFIG’s registered representatives in accordance with the
applicable rules and regulations of the SEC, the NASD, the Agencies, and the
policies and procedures of SFIG.

 

b.

Abide by all rules, regulations and procedures mandated by the Clearing
Agreements and all Written Supervisory Procedures of SFIG, as stated in the SFIG
Compliance Manual, a copy of which has been tendered and delivered by SFIG to VF
and the Principals prior to the execution of this Agreement.

 

c.

Pay to SFIG: (i) the amount of any net loss as shown in the statement prepared
and delivered by VF monthly in accordance with Exhibit A, or (ii) the cash if
needed to replenish the NASD capital of SFIG which was reduced due to charges to
SFIG’s NASD capital or other cash charges or accruals related to the Business
and/or the trading activities of the Business with respect only to activities
occurring or initiated on or after the date of this Agreement. However, any
charges to SFIG’s NASD capital related to the Business and/or the trading
activities of the Business with respect to activities or omissions occurring or
initiated prior to the date of this Agreement (including, but not limited to,
SFIG customer complaints for activities occurring prior to the date of this
Agreement) shall be the responsibility of the Corporation and SFIG and the
Corporation and SFIG shall contribute the funds required to replenish SFIG’s
NASD capital reduced as a result of such charges or accruals.

 

d.

Be responsible for all expenses and costs in connection with the conduct and
operation of the Business at the Branch Offices, and with respect to all trades
and transactions of the Business initiated after the date of this Agreement
until its termination and reimburse SFIG for all expenses and costs due to
errors or the failure of a customer to meet its financial obligations to SFIG,
(including, without limitation, costs resulting from such customer’s failure to
meet margin calls, or to pay for the purchase of securities) and any costs
incurred in connection with disputes between SFIG and the customers whether such
costs are incurred on behalf of or pursuant to the terms and conditions of
SFIG’s Clearing Agreement and the applicable clearing firms, or in its own
behalf. Notwithstanding VF’s obligations under this Section 3(d) and Section
9(a) hereof, VF reserves the right to seek recovery from the broker or brokers
who were responsible for creating such costs and expenses. As of the date of
this Agreement, except as described in Exhibit B, SFIG hereby represents and
warrants to VF that there are no SFIG customer complaints, unauthorized trades,
trades that are not compared, customer margin calls,

 

- 3 -

 


--------------------------------------------------------------------------------



 

 

 



house calls or other pending or threatened claim which could affect the NASD
capital of SFIG. All such expenses and costs related to trades initiated, and
transactions of the Business occurring, prior to the date of the Agreement, will
be the sole responsibility of the Corporation and SFIG and not VF.

 

e.

VF shall pay all expenses for travel, entertainment, office clerical, office and
equipment maintenance, and general selling expenses that may be incurred by the
Principals in connection with this Agreement, and in no case shall the
Corporation or SFIG be responsible, or liable therefore, except as may be
provided otherwise in the indemnification provisions hereof. Additionally, VF
shall be responsible for all of its expenses including, but not limited to,
salaries, wages, marketing, advertising and other expense account items incurred
while performing its duties and the management services required hereunder.

 

f.

Staff the Business at the Branch Offices with qualified duly licensed registered
representatives subject to the prior written approval of VF and SFIG.

Section 4.          Revenues of SFIG. From the date of this Agreement, all
revenues generated from the Business and the Foreign Contractors, shall be paid
to VF subject to the terms and conditions described in Section 3(c) hereof.
Certain expenses of SFIG described in Exhibit A must be paid by VF out of the
revenues for purposes of determining VF’s profits and losses of the Business.
Such expenses will in no event be in excess of $175,000 with respect to any
calendar month. VF shall only be responsible to pay such expenses to the extent
that the net gross profit from the Business and the Foreign Contractors are
sufficient to cover such expenses. However, VF may, in its sole and absolute
discretion, elect to pay expenses of the Business over and above the expenses
listed in Exhibit A.

 

Section 5.

Relationship of the Corporation, SFIG and the Principals.

 

a.

Except to the extent herein expressly provided for, the Principals and VF shall
not be authorized to represent SFIG or the Corporation, pledge the credit of, or
obligate SFIG or the Corporation in any manner other than to manage the
operations covered herein without the prior written consent of the Corporation
or SFIG.

 

b.

The Principals shall represent to all of SFIG’s customers and prospective
customers of SFIG that the Principals are acting on behalf of SFIG and that
orders for the purchase, or sale of securities shall be placed solely through
SFIG. For all purposes, including but not limited to the Federal Insurance
Contribution Act, the Federal Unemployment Contribution Act and the collection
of state and federal income tax at the source of wages, the relationship between
SFIG and the Principals shall be that of a company and an independent
contractor.

 

- 4 -

 


--------------------------------------------------------------------------------



 

 

 

c.

Subject to the requirements set forth in Section 3(a) hereof as to the conduct
of the Business at the Branch Offices, and the requirements contained in SFIG’s
Compliance Manual, the Written Supervisory Procedures, and its Clearing
Agreements, the Principals shall have the right to manage the risk and the
operations and back office of the Business, including but not limited to,
capital exposure with respect to solicited customers and the time, place and
manner of how the operations and back office support relating thereto is
executed, subject to strict compliance with all applicable laws and regulations
of the SEC, the NASD and the Agencies.

 

d.

Corporation and SFIG shall act as custodian for funds due to VF pursuant to this
Agreement. Corporation and SFIG covenant and agree that no funds will be
transferred which arise from the Business from the date of this Agreement and
thereafter other than the amounts expressly set forth in Exhibit A. The
Corporation and SFIG will take all reasonable measures to ensure that the
Business is conducted in the same manner as the Business has been conducted for
the two months immediately prior to the signing of this Agreement. The fixed
income group of the Business will not take any overnight securities positions
unless specifically authorized in writing by a Principal during the term of the
Agreement.

 

e.

From and after the date that the Principals are duly registered as principals of
SFIG, SFIG will add at least one Principal designated by VF to all SFIG bank and
brokerage accounts. Such Principal or Principals shall be designated by SFIG as
the person or persons authorized to effectuate disbursements, wire transfers and
book transfers with respect to all SFIG bank and brokerage accounts.

Section 6.           License. The Corporation and SFIG hereby grants to the
Principals a non-exclusive, royalty free license during the term of this
Agreement to use the trade name “Sterling” and “Sterling Financial Investment
Group, Inc.” on any bulletins, forms, advertising material, and other documents
exclusively for the purpose of providing the services set forth in this
Agreement.

Section 7.          Representations and Warranties of SFIG. SFIG represents and
warrants that:

 

a.

It is duly registered and in good standing as a broker dealer with the SEC and
is a member firm in good standing with the NASD.

 

b.

It has the requisite authority, whether arising under applicable federal, or
state laws, or the rules and regulations of any securities exchange, or
regulatory authority to which it is subject, to enter into this Agreement.

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

 

c.

It is in substantial compliance and during the term of this Agreement, will
remain in substantial compliance with the registration, qualification, capital,
financial, reporting, and customer protection requirements of every securities
exchange, if any, of which it is a member, of the NASD and of the SEC.

Section 8.          Representations and Warranties of the VF. VF represents and
warrants that:

 

a.

The Principals are registered principals with the NASD.

 

b.

It has the requisite authority, whether arising under applicable federal, or
state laws, or the rules and regulations of any securities exchange, the NASD,
or any regulatory authority to which they are subject, to enter into this
Agreement and to represent to the Corporation, in accordance with the terms
hereof.

 

c.

It and its Principals are, and during the term of this Agreement, will remain in
compliance with the registration, qualification, financial, reporting, customer
protection, and other requirements of every securities exchange, or which they
are a member, if any, of the NASD, of the SEC, and of every state to which
jurisdiction they and each of the associated persons under their control, are
subject.

 

Section 9.

Indemnification.

 

a.

VF hereby agrees to indemnify, defend and hold harmless the Corporation and
SFIG, its successors, assigns, officers and employees from and against all
liabilities, obligations, losses, damages, claims, demands, proceedings, suits,
actions, judgments, expenses, including reasonable attorney’s fees and costs
(collectively, the “Claims”), incurred by the Corporation or SFIG in connection
with the operation of the Business after the date of this Agreement, including,
without limitation, the following:­

 

i

Subject to Section 3 hereof, failure of any customer to: (A) make payment when
due for securities purchased, (B) deliver when due securities sold for the
account of the customer, (C) meet any initial margin call, or any maintenance
call, or (D) fulfill its obligations to SFIG or the Corporation, whether, or not
such failure is in VF’s control.

 

 

ii

Failure of the Principals to perform their duties, obligations and
responsibilities, as set forth in this Agreement, it being understood that the
participation of any associated person of SFIG in any transactions referred to
in this section shall not affect VF’s indemnification obligations hereunder,
unless such participation by SFIG’s associated person was fraudulent or grossly
negligent.

 

- 6 -

 


--------------------------------------------------------------------------------



 

 

 

iii

Any unauthorized, dishonest, fraudulent, or negligent transaction, or criminal
act, or omission, including but not limited to, forgery, embezzlement, or
willful misapplication on the part of any officer, associated person,
independent contractor, employee, agent, or customer of VF, including VF’s
registered representatives.

 

iv

The breach by the Principals of any of their obligations under this Agreement,
the Clearing Agreements, or SFIG’s Compliance Manual or Written Supervisory
Procedures.

 

v

Any liability arising from SFIG’s guarantee of any signature occurring on or
after the date of this Agreement with respect to transactions in SFIG’s accounts
of customers occurring during the term of this Agreement.

 

vi

Any liability owed to any SFIG customer for any loss suffered by any such
customer with respect to trades or transactions initiated on or after the date
of this Agreement.

 

vii

Failure of VF to make and file all reports and returns, if any, required by any
federal, or state statute, or regulation now, or hereinafter, enforced
pertaining to withholding taxes on employment insurance, social security,
pensions, annuities, and failure to pay all taxes, contributions, interest, and
penalties there under in connection with the remuneration paid by, or due from
VF to VF’s own employees or the Principals or VF’s own registered
representatives.

 

b.

SFIG and the Corporation hereby, jointly and severally, agree to indemnify,
defend and hold harmless VF and the Principals, and their successors, assigns,
officers and employees and, to the extent consented to by the Corporation,
assigns, from and against all Claims, including reasonable attorneys’ fees and
costs in connection therewith, arising out of any negligent, dishonest,
fraudulent, or criminal act, or omission on the part of any of its officers,
partners, agents, associated persons, independent contractors, or employees of
the Corporation and SFIG with respect to the obligations of SFIG and the
Corporation under this Agreement or in connection with the operation,
activities, transactions or trading with respect to the Business and the Foreign
Contractors initiated or occurring before the date of this Agreement.

 

- 7 -

 


--------------------------------------------------------------------------------



 

 

SFIG and the Corporation further hereby agree to indemnify, defend and hold
harmless VF and the Principals, and their successors, heirs and, to the extent
consented to by the Corporation, assigns, from and against all Claims, including
reasonable attorneys’ fees and costs in connection therewith, arising out of the
gross negligence or willful misconduct with respect to its obligations under
this Agreement or otherwise as a result of SFIG’s or the Corporation’s breach of
this Agreement.

 

c.

Within thirty (30) days of receiving written notice of any Claim, the party
claiming indemnification under this Agreement (Indemnified Party) shall notify
in writing the party providing the indemnification hereunder (Indemnifying
Party) of such claim. Thereafter, the Indemnified Party shall diligently and in
good faith contest any such claim. If the Indemnified Party fails to give
written notice of a Claim to the Indemnifying

Party, or fails to diligently and in good faith defend against such Claim, the
Indemnifying Party shall have the right to defend, pay, or settle the Claim in
its sole discretion.

Notwithstanding the foregoing, as long as the Indemnified Party is defending
against the Claim, it shall have the right to adjust, settle, or compromise such
Claim, and the right of indemnification set forth herein shall extend to sums
paid in settlement, or compromise of any such Claims made in good faith,
provided that the Indemnifying Party receives notice in writing prior to any
settlement, or compromise of a Claim and does not object thereto within ten (10)
days after the notice of compromise, or settlement has been mailed. If the
Indemnifying Party objects to a proposed compromise, or settlement of a Claim
made in good faith, the Indemnifying Party shall be obligated to assume the
defense of the Claim directly, although the Indemnified Party shall be obligated
to cooperate fully with the Indemnifying Party in such defense.

 

d.

The indemnification provided herein shall continue in full force and effect
notwithstanding the termination of this Agreement.

Section 10.        Duration. This Agreement shall be deemed to have commenced as
of the date of this Agreement and will continue in effect until the Closing
provided for in the Purchase Agreement, unless earlier terminated as provided in
this Agreement.

 

Section 11.

Termination.

 

a.

This Agreement shall terminate as follows:

 

i

By the non-defaulting party upon the occurrence of a default as described in
Section 12 hereof,

 

- 8 -

 


--------------------------------------------------------------------------------



 

 

 

ii

By the Corporation, SFIG or VF in the event that the other party to this
Agreement is enjoined, disabled, suspended, prohibited, or otherwise unable to
engage in the securities business, or any part of it as a result of an
administrative, or judicial proceeding, or action by the SEC, the NASD, any
Agencies, or any other self regulatory organization having jurisdiction over the
Corporation, SFIG or VF, as the case may be,

 

iii

By mutual consent of the parties, or

 

iv

Immediately upon the earlier to occur of: (A) April 30, 2005, (B) the Closing as
defined in the Purchase Agreement, or (C) the termination of the Purchase
Agreement pursuant to the terms contained therein.

 

b.

Termination of this Agreement, however caused, shall not release the
Corporation, SFIG or VF from any liability, or responsibility to the other with
respect to transactions effected prior to the effective date of such
termination, whether, or not claims relating to such transactions shall have
been made before, or after such termination.

 

Section 12.

Default.

 

a.

The occurrence of any of the following events shall be deemed to be and shall be
treated as a default by the VF under this Agreement:

 

i

Breach by VF in the due observance or performance of any term, covenant, or
agreement contained in this Agreement, which breach, or failure continues
un-remedied, or uncorrected for a period of fifteen (15) days after written
notice thereof specifying such breach and requiring it to be remedied, shall be
given to the breaching party by the other party.

 

ii

The commission of fraud, or misconduct on the part of VF, its agents, subagents,
employees, or associated persons under their control, or the failure to comply
with the applicable securities laws of the State of Florida, any other state, or
with the rules and regulations of the NASD, or the SEC, on both a state and
federal level.

 

iii

VF becomes insolvent, makes any assignment for the benefit of creditors, calls a
meeting of creditors, offers a composition of extension to creditors, suspends
payments, consents to, or suffers the appointment of a receiver, or trustee, a
committee of creditors, or a liquidating agent, files a petition, or answer in
bankruptcy, or seeks a reorganization, arrangement, or readjustment of its
debts, or its dissolution, or liquidation, or for any other relief under any
bankruptcy, or insolvency law.

 

- 9 -

 


--------------------------------------------------------------------------------



 

 

 

iv

VF has filed, or commenced against it an involuntary petition in bankruptcy, or
seeking reorganization, rearrangement, or readjustment of their debts, or for
any other relief under any bankruptcy, or insolvency law, or have entered
against them any judgment, or decree for their dissolution that remains
undismissed, or undischarged, or abandoned for a period of thirty (30) days.

 

b.

The occurrence of any of the following events shall be deemed to be and shall be
treated as a default by the Corporation or SFIG under this Agreement:

 

i

Breach by the Corporation or SFIG in the due observance or performance of any
term, covenant, or agreement contained in this Agreement, which breach, or
failure continues un-remedied, or uncorrected for a period of fifteen (15) days
after written notice thereof specifying such breach and requiring it to be
remedied, shall be given to the breaching party by the other party.

 

ii

The commission of fraud or misconduct on the part of the Corporation or SFIG,
their agents, subagents, employees, or associated persons under their control,
or the failure to comply with the applicable securities laws of the State of
Florida, any other state, or with the rules and regulations of the NASD, or the
SEC, on both a state and federal level.

Section 13.        Notices. Any notice or request required, or permitted to be
given under this Agreement shall be sufficient if in writing and sent by hand,
or by certified mail, in either case return receipt requested, to the parties at
the following address:

SFIG:

 

Sterling Financial Investment Group

1200 N. Federal Highway

Suite 400

Boca Raton, FL 33432

Attention: CEO

 

Corporation:

 

Sterling Financial Investment Group

1200 N. Federal Highway

Suite 400

Boca Raton, FL 33432

Attention: CEO

 

 

- 10 -

 


--------------------------------------------------------------------------------



 

 

VF:

vFinance Investments, Inc.

3010 N. Military Trail

Suite 300

Boca Raton, FL 33431

Attention: CEO

 

Section 14.       Amendments. This Agreement represents the entire Agreement
between the parties with respect to the subject matter contained herein. This
Agreement shall not be changed orally, but only by an agreement in writing and
signed by, the party against whom enforcement of any waiver, change,
modification, or discharge is sought.

Section 15.        Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the respective successors of the Corporation, SFIG, and
VF, but shall not be assignable by VF without the written consent of SFIG and
the Corporation.

Section 16.       Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida. The parties
hereto expressly submit themselves to binding arbitration and agree that all
disputes arising out of this agreement should occur solely in the venue and
jurisdiction of the NASD and any hearings will be held in Boca Raton, FL.

Section 17.        Section Heading. The headings of the Sections contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning, interpretation, enforceability, or validity of this Agreement. The
unenforceability of any Section, or Subsection, or provision of this Agreement
shall not affect the enforceability, or validity of the balance of this
Agreement.

Section 18.        Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

Section 19.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have hereto affixed their hands and seals on the
day and year first above written.

vFinance Investments, Inc.

By: /s/ Leonard Sokolow

Leonard Sokolow, Chairman

 

- 11 -

 


--------------------------------------------------------------------------------



 

 

Sterling Financial Group of Companies, Inc.

By: /s/ Charles P. Garcia

Charles P. Garcia

Sterling Group of Companies

By: /s/ Charles P. Garcia

Charles P. Garcia

 

- 12 -

 


--------------------------------------------------------------------------------



 

 

Exhibit A

Sterling Financial Investment Group

 

 

 

VF Managed Income Statement

 

 

 

Proforma Month One

 

 

 

 

 

 

Monthly

GOC/SFAM

Comments

REVENUE

 

 

 

 

Fixed Income Trading Revenue

500,000

 

 

Latin American Retail Commissions

150,000

 

 

US Domestic Commissions

 

50,000

 

 

Non Transaction (MM/Margin/Short Interest)

40,000

 

 

 

 

740,000

 

 

COMMSIION EXPENSE

 

 

 

 

Fixed Income Trading Revenue

365,000

 

@73%

Latin American Retail Commissions

127,500

 

@85%

US Domestic Commissions

 

42,500

 

@85%

 

 

535,000

 

 

 

 

 

 

 

GROSS PROFIT

 

205,000

 

 

 

 

 

 

 

EXPENSES:

 

 

 

 

Staffing/Benefits Taxes

 

105,945

33,594

 

Bloomberg

 

20,000

 

 

Westport Advisory (Curry)

 

2,333

 

 

Beach Data (Wieske)

 

1,500

 

 

Auto/Curry

 

1,000

 

 

T&E Curry

 

6,000

 

 

Sector Greenwich Line

 

629

 

 

Rent Miami

 

 

2,750

 

Parking Miami

 

 

450

 

Legal

 

 

10,000

 

Insurance E&O, D&O Tail

 

5,000

20,000

 

Communications

 

14,000

1,000

 

CAM/Taxes 13647.91

13,647.91

9,554

4,094

Cash Basis (Base rent free)

FPL

 

750

 

 

Rent Batista

 

 

850

 

Audit/Tax

 

2,500

 

 

Professional/Consulting

 

 

12,000

 

Temporary Help(Front Desk)

 

 

2,000

 

Office Supplies

 

1,000

500

 

E-mail Compliance System

 

 

3,500

 

Insurance Fidelity Bond

 

1,000

 

Renewal

NASD Dispute Resolution

 

 

2,500

 

Equipment Rental

 

1,550

 

 

IT Consulting (Augustin)

 

2,000

1,000

 

Public Storage

 

 

1,500

 

Overnight DHL/TNT

 

500

300

 

Office Services

 

250

250

 

TOTAL EXPENSES

 

175,511

96,289

 

PROFIT(LOSS)

 

29,489

(96,289)

 

 

Tickets/Postage fees/expenses reflected in blended rates

 

 

 

 

 

- 13 -

 


--------------------------------------------------------------------------------



 

 

 

Sterling Financial Investment Group

 

 

 

 

VF Managed Income Statement

 

 

 

 

Proforma Month One

 

 

 

 

 

 

 

 

 

 

 

Monthly

GOC/SFAM

Comments

 

 

 

 

 

REVENUE

 

 

 

 

Fixed Income Trading Revenue

 

500,000

 

 

Latin American Retail Commissions

 

150,000

 

 

US Domestic Commissions

 

50,000

 

 

Non Transaction (MM/Margin/Short Interest)

 

40,000

 

Tickets/Postage fees/expenses reflected in blended rates below)

 

 

740,000

 

 

 

 

 

 

 

COMMSIION EXPENSE

 

 

 

 

Fixed Income Trading Revenue

 

365,000

 

@73%

Latin American Retail Commissions

 

127,500

 

@85%

US Domestic Commissions

 

42,500

 

@85%

 

 

535,000

 

 

 

 

 

 

 

GROSS PROFIT

 

205,000

 

 

 

 

 

 

 

EXPENSES:

 

 

 

 

Staffing/Benefits Taxes

 

105,945

33,594

 

Bloomberg

 

20,000

 

 

Westport Advisory (Curry)

 

2,333

 

 

Beach Data (Wieske)

 

1,500

 

 

Auto/Curry

 

1,000

 

 

T&E Curry

 

6,000

 

 

Sector Greenwich Line

 

629

 

 

Rent Miami

 

 

2,750

 

Parking Miami

 

 

450

 

Legal

 

 

10,000

 

Insurance E&O, D&O Tail

 

5,000

20,000

 

Communications

 

14,000

1,000

 

CAM/Taxes 13647.91

13,647.91

9,554

4,094

Cash Basis (Base rent free)

FPL

 

750

 

 

Rent Batista

 

 

850

 

Audit/Tax

 

2,500

 

 

Professional/Consulting

 

 

12,000

 

Temporary Help(Front Desk)

 

 

2,000

 

Office Supplies

 

1,000

500

 

E-mail Compliance System

 

 

3,500

 

Insurance Fidelity Bond

 

1,000

 

Renewal

NASD Dispute Resolution

 

 

2,500

 

Equipment Rental

 

1,550

 

 

IT Consulting (Augustin)

 

2,000

1,000

 

Public Storage

 

 

1,500

 

Overnight DHL/TNT

 

500

300

 

Office Services

 

250

250

 

 

 

 

 

 

TOTAL EXPENSES

 

175,511

96,289

 

 

 

 

 

 

PROFIT(LOSS)

 

29,489

(96,289)

 

 

 

 

 

 

 

 

- 14 -

 


--------------------------------------------------------------------------------



 

 

 

Sterling Financial Consolidated Group

Sterling Financial Investment Group

 

 

 

 

Employee Payroll Statistics

Staffing

 

 

 

 

 

 

Proforma Month One

 

 

 

VF

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL BASE

BENEFITS/ TAXES

TOTAL

MONTHLY

ALLOCATION

$$ Amount

 

 

 

 

 

 

 

 

 

Miami

Asset Management

Avila

112,573.76

22,514.75

135,088.51

11,257.38

0%

-

Miami

Asset Management

Peet

102,654.24

20,530.85

123,185.09

10,265.42

0%

-

Boca Raton

Fixed Income

Wieske

100,000.00

20,000.00

120,000.00

10,000.00

100%

10,000.00

Boca Raton

Fixed Income

Harvey

100,000.00

20,000.00

120,000.00

10,000.00

100%

10,000.00

Boca Raton

Fixed Income

Pepe

48,000.00

9,600.00

57,600.00

4,800.00

100%

4,800.00

Boca Raton

Fixed Income

Ramirez

37,000.00

7,400.00

44,400.00

3,700.00

100%

3,700.00

Boca Raton

Fixed Income

DiPerri, J.

70,000.00

14,000.00

84,000.00

7,000.00

100%

7,000.00

Boca Raton

Accounting

Kubach

85,000.00

17,000.00

102,000.00

8,500.00

65%

5,525.00

Boca Raton

Human Resources

Walsh

50,000.00

10,000.00

60,000.00

5,000.00

65%

3,250.00

Boca Raton

Accounting

Key

68,000.00

13,600.00

81,600.00

6,800.00

65%

4,420.00

Boca Raton

Compliance

Wayne

55,000.00

11,000.00

66,000.00

5,500.00

100%

5,500.00

Boca Raton

Corporate

Garcia

250,000.00

50,000.00

300,000.00

25,000.00

100%

25,000.00

Boca Raton

Operations

Batista

30,000.00

8,600.00

38,600.00

3,216.67

0%

-

 

Operations

Dean

31,000.00

8,600.00

39,600.00

3,300.00

100%

3,300.00

Boca Raton

Operations

Mora

37,000.00

7,400.00

44,400.00

3,700.00

100%

3,700.00

Boca Raton

Operations

Lavelle

35,000.00

7,000.00

42,000.00

3,500.00

100%

3,500.00

Boca Raton

Operations

Hatcher

50,000.00

10,000.00

60,000.00

5,000.00

65%

3,250.00

Boca Raton

Operations

Mateicka

130,000.00

26,000.00

156,000.00

13,000.00

100%

13,000.00

 

 

 

1,391,228.00

283,245.60

1,674,473.60

139,539.47

 

105,945.00

 

 

- 15 -

 


--------------------------------------------------------------------------------



 

 

 

Sterling Financial Investment Group

Communications

Proforma Month One

 

 

 

 

 

 

Company

Description

Actual Monthly Amount

 

 

 

 

 

 

USLEC-Boca Raton

Local ISDN PRI

 

Sprint

Lng Distance ISDN PRI

 

MCI/UUNET

Internet FR T1 Data

 

AT&T

POTS Lines

 

WebUnited

Internet Data T1

 

Westcom

ARD-Bond Desk

 

Westcom

ARD-Bond Desk

 

MXLOGIC

Anti-Span/Anti-Virus

 

Crystal Tech

Web Hosting

 

ValueWeb

Web Hosting (backup-DR)

 

Fidelity

Dedicated T1 Network Service

 

ESPEED

Dedicated T1 Network Service

 

Bloomberg

Dedicated T1 Network Service

 

Tradeweb

Trade Platform-Internet

 

BrokerTec

Trade Platform-Internet

 

Fortis

Trade Platform-Internet

 

Legent/ILX

Trade Platform-Internet

 

Sprint

Cellular Service

 

AT&T Cellular

Cellular Service

 

Network Solutions

Domain Registration

 

Cingular

CPG Blackberry Service

 

Earthlink Wireless

Blackberry Service, TS(MH),MK

 

Informa Global Markets

Technical Commentary (JW)

 

 

 

 

Estimate

 

15,000.00

 

 

 

- 16 -

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

NONE

 

 

 

- 17 -

 

 

 